DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 04/11/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, 7-8, 10-11, 15, 17, 20 and 22-23 are currently under examination. Claim 23 is a new claim.
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application EP 17183011, filed on 07/25/2017, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 
Interview Statement
Applicant’s summary of the interview on February 3, 2022, has been reviewed and is complete and accurate.
Withdrawn Objections/Rejections
The objections of claim 15 is withdrawn in view of applicant’s arguments (on page 9) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 04/11/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims with combined new subject matters and subject matter from dependent claims now cancelled with “the region of interest being defined by extents of the at least one local RF coil”, “in order to initially move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z- direction” and “and from said computer, operating the MR data acquisition scanner to execute a 3D imaging acquisition localizer scan to acquire localizer data of the patient while the patient table is initially moved along the z-direction with the patient and the at least one local RF coil thereon using the position of said at least one local RF coil such that the acquired localizer data is acquired over the region of interest and not adjacent regions outside of the region of interest based upon the extents of the at least one local RF coil” in order to clarify the claims and changing the scope of the claims. Therefore, the examiner is considering new grounds of rejection for addressing the new subject matters and the changes of scope of the claims.
Applicant argues (on pages 9-11) that the references of record do not teach each and every feature of the independent claims. Since Streckner is using the functions of the RF local coils as localizer of these coils relative to the isocenter of MRI imaging device for positioning the patient along the z-axis of the MRI device, the amended independent claims are directing the scope of the claim to two different functions attached to the RF local claims with the localizer using a Hall sensor for localizer and the RF coil for imaging the patient within the extent of the local RF coil. Additionally, Streckner cannot be combined with Biber teaching the use of a Hall sensor disposed inside the at least local RF coil for detecting with the MRI device the position of the RF local coil relative to the isocenter of the MRI. 
In response, the examiner agrees that the amendment “in order to initially move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z- direction” is indicative that the sensoring of the localizer is perform without the use of the RF coil itself for imaging and optimizing it position in regards to the imaging data from the RF local coil. Additionally, combined with the other amendments, Streckner is overcome as not providing sufficient teaching to be combined with Biber to end to the claimed invention reciting the amended limitations in the independent claims.
Therefore, the Applicant’s arguments are found persuasive as related to Streckner. The examiner is considering new references for addressing the amended limitations in view of the independent claims as a whole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 10, 15, 17, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2006 Magnetom Flash Syngo TimCT p.15-22: Pub.Date 2006) with evidential reference Lay et al. (2016 in “Medical Image Recognition Segmentation and Parsing” Chap.10: p.209-230; Pub.Date 2016) in view of Biber et al. (USPN 20100176809 A1; Pub.Date 07/15/2010; Fil.Date 01/07/2010).
Regarding claim 1, Quick teaches, as available to the public before the time of filling the invention as evidenced by Lay (p.221 3rd ¶ 10.7.1 Lungs, Heart, Liver, and Kidneys in MR localizer Scan “We tested our approach on a challenging set of MR localizer scans acquired using a fast continuously moving table technique (syngo TimCT FastView, Siemens). Such scans are often used for MR examination planning to increase scan reproducibility and operator efficiency”),  an apparatus and a method for direct positioning of a region of interest of a patient (Title and p.17 col.1-2 last ¶ Syngo TimCT FastView “These reformats provide a gross overview of the patient’s anatomy and serve as localizers to plan further” and col.2 “While the FastView is being acquired, the MRI system automatically detects and displays individual RF coil positions of the Tim Matrix coils with regard to their location on the patient’s body examination steps”) inside a basic field magnet of a magnetic resonance (MR) data acquisition scanner of an MR imaging apparatus, said basic field magnet having an isocenter (p.17 col.1 “The TimCT protocol for performing peripheral MRA” wherein the MRA is implicitly using an MRI device with a basic field magnet of a magnetic resonance (MR) data acquisition scanner of an MRI apparatus with the use of a computer/processor for acquisition and analysis of the MRI data, p.19 col.2 with an isocenter “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time and “on-the-fly” switches off all coil elements outside of the isocenter”), said method comprising: positioning a patient on a patient table (Fig.1 patient on table with at least one RF local coil)  that is movable with respect to said MR data acquisition scanner (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time and “on-the-fly” switches off all coil elements outside of the isocenter”); positioning at least one local radio-frequency (RF) coil  on or adjacent to the patient on a region of interest of the patient (Fig.1 patient on table with at least one RF local coil), from which MR data are to be acquired (Claim 13 “said system using the location of strongest MR signal from an RF coil”) the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus, the region of interest being defined by extents of the at least one local RF coil (Fig.1 “Tim phased array Matrix coils used for peripheral MRA with the syngo TimCT technique. For peripheral MRA the patient lies on the build-in 24-channel Spine Matrix coil and is covered by two 6-element Body Matrix coils as well as by the 8-element Peripheral Angiography Matrix coil. This receiver coil setup ensures optimized signal detection and thus high signal-to-noise (SNR) over the target imaging region” wherein one of ordinary skill in the art would understand that the receiver local coil receives only the signal of its own region of interest/field of view); in a computer of the MR imaging apparatus, detecting a position of the at least one local RF coil  (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time”) [...utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field...]; in a computer of the MR imaging apparatus, determining a distance between a position of said at least one local RF coil and the isocenter of the basic field magnet (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” therefore determining when the distance is close to zero at least); and automatically controlling movement of said patient table, with said patient and said at least one local RF coil thereon, [...along a z-direction...] that proceeds through said basic field magnet, through at least said predetermined distance in order to initially move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter [...along said z-direction...]  (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” controlling a continuous motion of the table” as initial step before activating the RF local coil for receiving signal from the patient’s region of interest defined by that local coil as “and “on-the-fly” switches off all coil elements outside of the isocenter”  with the patient with RF local coil on him as in Fig.1) with Quick not specifically describing the table motion along the z-axis, which is however commonly and routinely performed in the art as described by Biber within the same field of endeavor of localizing RF local coil on a patient (Title and abstract) as teaching  the motion of the patient table along the z-axis of the MRI device (Fig.1 for the motion along the z-axis of the MRI bore 110).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Quick with the motion of the patient table along the z-axis of the MRI bore, since one of ordinary skill in the art would recognize that translating the patient table along the z-axis of the MRI bore was routine and conventional as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Quick teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil. The motivation would have been to ideally to use of the symmetrical geometry of the MRI bore and the magnet field for perfoming the function of the MRI scanning as routinely and conventionally performed as applied for the detection of local coils, as suggested by Biber (Fig.1).
Additionally, Quick teaches and from said computer, operating the MR data acquisition scanner to execute a 3D imaging acquisition localizer scan to acquire localizer data of the patient while the patient table is initially moved along the z-direction with the patient and the at least one local RF coil thereon using the position of said at least one local RF coil such that the acquired localizer data is acquired over the region of interest and not adjacent regions outside of the region of interest based upon the extents of the at least one local RF coil (as discussed above with an implicit computer for the MRI device to perform MRA, with p.17 col.2 “While the FastView is being acquired, the MRI system automatically detects and displays individual RF coil positions of the Tim Matrix coils with regard to their location on the patient’s body” and p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” controlling a continuous motion of the table” as initial step before activating the local TimCT coil being within the isocenter for receiving signals from the patient’s region of interest defined by that active local TimCT coil as “localizer data” as p.19 col.2 to p.20 col.2 “and “on-the-fly” switches off all coil elements outside of the isocenter. This effectively cuts down the number of active coil elements and thus reduces the amount of acquired data and avoids noise sampling of RF coils that do not contribute to the imaging signal”, therefore the “localizer data” are acquired only by the activated TimCT RF coil over its own region of interest and not over adjacent regions outside the region of interest based on the extents of the at least one local RF coil, as considering each local coil).
Quick does not specifically teach detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field as in claim 1.
However, Biber teaches within the same field of endeavor of MRI imaging using a local RF coil (Title and abstract and Fig.1 local coil on torso and MRI scanner 1 with patient and patient table moving the patient and local coil within the MRI lumen 3) the use of local RF coil for receiving he MR signals generated by the patient within the region of interest after excitation with the MRI gradient field signals ([0004] “The magnetic resonance signals that are thereby generated are generally detected by a non-stationary local coil and made accessible for a further processing” and Figs.1-2 and [0025] “Details of the local coil 6 placed on the patient 5 that pertain to this fact are presented schematically in FIG. 2. “The local coil 6 has a housing 9 in which four antenna coils 10 are accommodated to detect the magnetic resonance signals originating from the tissue of the patient 5”) for processing and reconstruction of volume image data ([0024] “a patient 5 is positioned can be inserted into this measurement space 3 in order to acquire raw data in this position for the reconstruction of volume image data. For this purpose a magnetic resonance signal is generated in the tissue of the body of the patient 5 with the use of the stationary magnet system. This magnetic resonance signal is received with the use of a local coil 6.”). Additionally, Biber teaches the use of Hall sensors (Fig. 2 sensors 8, [0025] “each of the magnetic field sensors 8 has a Hall sensor ... the three magnetic field sensors 8 are accommodated in the housing 9” the housing 9 being the housing of the local coil 6, with [0026] “The localization system 7 furthermore has a switching device 20 that is fashioned for temporally sequential activation and deactivation of the gradient field in one of the three spatial directions x, y and z. Therefore, the individual gradient fields can be activated or deactivated sequentially in the x-direction, y-direction and z-direction so that corresponding magnetic field changes, which are used to determine the position of the local coil 6 appear at the respective Hall sensor” with [0027] “Depending on the respective field strength of the respective active gradient field, each of the Hall sensors delivers a sensor signal S that is output to the MRT apparatus 1 via the cable 11. The measured magnetic field changes represent the three spatial coordinates x, y and z of the respective magnetic field sensor 8”) therefore for detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, wherein additionally Biber teaches the Hall sensor providing an output voltage in response to a magnetic field (Fig.3 sensor element 12 and [0036] “The magnetic field sensor 8 has a magnetic field-sensitive sensor element 12 (for example a Hall sensor)” wherein a voltage U(B) dependent on the applied magnetic field B as in [0037] ad Fig.3). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Quick, Lay and Biber, with detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field, since one of ordinary skill in the art would recognize that using a local RF coil in an MRI system for providing diagnostic image of a local anatomical region of a patient was known in the art as taught by Biber, and since using Hall sensors placed inside the local coil for localizing it within the MRI measurement space was also known in the art, as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Quick teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil. The motivation would have been to ideally to simplify the localization of the RF local coil by providing a direct measurement of the position of the RF local coil with integrated position sensors as Hall sensor and therefore a more precise localization of the diagnostic volume imaging of the region of interest, as suggested by Biber ([0012] “the position of the magnetic field sensor can be directly concluded from the strength of the magnetic field acting on it”).
  
Regarding claim 10, as discussed for claim 1, Quick teaches implicitly the use of an MRI device with a computer/processor attached to the MRI for controlling the MRI apparatus to perform MRA imaging protocols. It is noted that Biber does teach such commonly known and routinely used MRI apparatus (Fig.1). Therefore Quick, Lay and Biber teach a magnetic resonance (MR) imaging apparatus comprising: an MR data acquisition scanner comprising a basic field magnet having an isocenter (Quick  (p.17 col.1 “The TimCT protocol for performing peripheral MRA” and p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time”) and Biber (Fig.1)); a patient table  adapted to receive a patient thereon (Quick Fig.1 and Biber Fig.1), that is movable relative to said MR data acquisition scanner (Quick p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet”); at least one local radio-frequency (RF) coil that is selectively placeable on or adjacent to the patient on a region of interest of the patient (Quick Fig.1)), from which MR data are to be acquired, the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus, the region of interest being defined by extents of the at least one local RF coil (Quick (Fig.1 “Tim phased array Matrix coils used for peripheral MRA with the syngo TimCT technique. For peripheral MRA the patient lies on the build-in 24-channel Spine Matrix coil and is covered by two 6-element Body Matrix coils as well as by the 8-element Peripheral Angiography Matrix coil. This receiver coil setup ensures optimized signal detection and thus high signal-to-noise (SNR) over the target imaging region” wherein one of ordinary skill in the art would understand that the receiver local coil receives only the signal of its own region of interest/field of view)). Regarding the computer functional limitations, the same limitations in claim 10 are presented in claim 1. Since Quick, Lay and Biber teach the functional steps for the implicitly defined computer in claim 1, Quick, Lay and Biber teach the functional limitation for the computer in claim 10. Claim 10 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding claim 17, Quick teaches a method with instructions for controlling an imaging device as discussed above for claim 1. Quick does not teach a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus. However Biber teaches such non-transitory computer readable data storage medium, said storage medium being loaded into a computer (claim 30) with a computer (Biber Fig.1) for performing control and imaging using an MRI apparatus.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Quick, Lay and Biber, with a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus, since one of ordinary skill in the art would recognize that using such a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus was commonly known in the art as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Quick teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil. The motivation would have been to ideally to simplify the localization of the RF local coil by providing a direct measurement of the position of the RF local coil with integrated position sensors as Hall sensor and therefore a more precise localization of the diagnostic volume imaging of the region of interest, as suggested by Biber ([0012] “the position of the magnetic field sensor can be directly concluded from the strength of the magnetic field acting on it”).
Regarding the remaining claims limitations of claim 17, they are the same as those of claim 10. Therefore, regarding claim 17, Quick, Lay and Biber teaches the method for use of the MRI apparatus wherein the same step limitations are claimed in claim 17 than in claim 1 or claim 10. Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 17 and Quick, Lay and Biber disclose claim 17.

Regarding the dependent claims 2, 7, 8, 15, 20, 22, 23, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Quick, Lay and Biber.
Regarding claim 2, as discussed in claim 1, Quick, Lay and Biber teach providing a position signal to said computer representing said position of said at least one local RF coil (Quick  p.19 col.2 with an isocenter “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time and “on-the-fly” switches off all coil elements outside of the isocenter”) and (Biber , (Fig. 2 sensors 8, [0025] “each of the magnetic field sensors 8 has a Hall sensor ... the three magnetic field sensors 8 are accommodated in the housing 9” the housing 9 being the housing of the local coil 6, with [0026] “The localization system 7 furthermore has a switching device 20 that is fashioned for temporally sequential activation and deactivation of the gradient field in one of the three spatial directions x, y and z. Therefore, the individual gradient fields can be activated or deactivated sequentially in the x-direction, y-direction and z-direction so that corresponding magnetic field changes, which are used to determine the position of the local coil 6 appear at the respective Hall sensor” with [0027] “Depending on the respective field strength of the respective active gradient field, each of the Hall sensors delivers a sensor signal S that is output to the MRT apparatus 1 via the cable 11. The measured magnetic field changes represent the three spatial coordinates x, y and z of the respective magnetic field sensor 8”).
Regarding claim 7, Quick teaches reconstructing said localizer data into localizer image data in which at least one landmark is detectable that is associated with at least one of the patient or the at least one local RF coil (p.20 col.2 “Immediately after finishing the data acquisition, online image reconstruction is being performed” and Fig.6 with detection of blood vessels using TimCT), additionally, Quick teaches the detection of the local coils in order ot ensure that the region of interest is within the isocenter (p.17 col.1-2 last ¶ Syngo TimCT FastView “These reformats provide a gross overview of the patient’s anatomy and serve as localizers to plan further” and col.2 “While the FastView is being acquired, the MRI system automatically detects and displays individual RF coil positions of the Tim Matrix coils with regard to their location on the patient’s body examination steps” and  p.19 col.2 with an isocenter “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time”) teaching therefore using said landmark to ensure that said region of interest in said isocenter, even when said at least one local RF coil is not positioned exactly on the region of interest as claimed.
Regarding claim 8, Quick teaches placing said at least one local RF coil on a region of interest of the patient selected from the group consisting of a region of a hip, a region of an arm, a region of a shoulder, and a region of a foot (Fig.1 at least region of the shoulder, hip).
Regarding claim 15, Quick teaches a computer configured to operate the MR data acquisition scanner in order to acquire said localizer data from a position in said MR data acquisition scanner at or near said position of said at least one local RF coil (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” controlling a continuous motion of the table” as initial step before activating the local TimCT coil being within the isocenter for receiving signals from the patient’s region of interest defined by that active local TimCT coil as “localizer data” as p.19 col.2 to p.20 col.2 “and “on-the-fly” switches off all coil elements outside of the isocenter. This effectively cuts down the number of active coil elements and thus reduces the amount of acquired data and avoids noise sampling of RF coils that do not contribute to the imaging signal”, therefore the “localizer data” are acquired only by the activated TimCT RF coil over its own region of interest and not over adjacent regions outside the region of interest based on the extents of the at least one local RF coil, as considering each local coil” therefore the acquisition region is placed with the local coil being within the isocenter region). Regarding the teachings of Biber as discussed above, the magnetic field sensors or Hall sensors are placed within the local coil to sense a localized magnetic field signal from the MRI ([0037]) and therefore teach the localization data directed to data limited to the region of interest.
Regarding claim 20, Quick teaches executing a localizer scan to obtain the localizer data only over the region of interest while the patient table is moved along the z-direction based upon a detected starting and ending position of the at least one local RF coil (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” controlling a continuous motion of the table” as initial step before activating the local TimCT coil being within the isocenter for receiving signals from the patient’s region of interest defined by that active local TimCT coil as “localizer data” as p.19 col.2 to p.20 col.2 “and “on-the-fly” switches off all coil elements outside of the isocenter. This effectively cuts down the number of active coil elements and thus reduces the amount of acquired data and avoids noise sampling of RF coils that do not contribute to the imaging signal”, therefore the “localizer data” are acquired only by the activated TimCT RF coil over its own region of interest and not over adjacent regions outside the region of interest based on the extents of the at least one local RF coil, as considering each local coil”)
Regarding claim 22, Quick teaches acquiring the localizer data along a longitudinal extent of the at least one local RF coil (p.19 col.2 “The TimCT technology here provides data acquisition while the table with the patient is continuously moving through the isocenter of the magnet. During continuous table movement, the MRI scanner among the matrix of Tim RF coils automatically detects the receive coil elements that are inside of the isocenter at a time” controlling a continuous motion of the table” as initial step before activating the local TimCT coil being within the isocenter for receiving signals from the patient’s region of interest defined by that active local TimCT coil as “localizer data” as p.19 col.2 to p.20 col.2 “and “on-the-fly” switches off all coil elements outside of the isocenter” therefore reading the acquisition of the localizer data being performed while the local RF coil is crossing the isocenter, therefore along a longitudinal extent of the at least local RF coil).
Regarding claim 23, Quick teaches the use of the Syngo TimCT FastView (p.17 col.1 “The TimCT peripheral MRA examination starts with the acquisition of a FastView localizer (step 1):      [ 1 ] syngo TimCT FastView”) therefore teaching the 3D imaging acquisition localizer scan comprises a FastView/TimCT scan as claimed.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2006 Magnetom Flash Syngo TimCT p.15-22: Pub.Date 2006) with evidential reference Lay et al. (2016 in “Medical Image Recognition Segmentation and Parsing” Chap.10: p.209-230; Pub.Date 2016) in view of Biber et al. (USPN 20100176809 A1; Pub.Date 07/15/2010; Fil.Date 01/07/2010) as applied to claims 10 and 15 and further in view of Calderon (USPN 20070191706 A1; Pub.Date 08/16/2007; Fil.Date 04/26/2007)) in further view of Darrow (USPN 20130165767 A1; Pub.Date 06/27/2013; Fil.Date 12/21/2011).
Quick, Lay and Biber teach a method and system as set forth above.
Quick, Lay and Biber do not specifically teach said at least one local RF coil comprises a plug, and said MR data acquisition scanner comprises a socket at a predetermined position in said MR data acquisition scanner that receives said plug therein, and wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket as in claim 11. 
However Calderon teaches within the same field of endeavor of local RF coil for imaging using MRI (Fig.1 and [0047] RF coil 34) the use of a local RF coil with a plug ([0047] “The system cable 50 is connectable with an MR system coil interface 502, as shown in FIG. 25. The system cable 50 enables the table 10 to have a "plug and go" MRI-ready connection, as there is only one cable connection, cable 50, that needs to be connected to the MRI system coil”) therefore reading on at least one local RF coil comprises a plug, and said MR data acquisition scanner comprises a socket at a predetermined position in said MR data acquisition scanner that receives said plug therein for connecting the RF local coil to the MRI interface. Calderon does not specifically teach said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket. However, Darrow teaches within the same field of endeavor of MRI imaging (Title and abstract) with an automated landmark identification for determining a distance ([0005] “A positioning unit coupled to at least one of the coil, the marker and the detector is configured to initiate translation of the subject from the home position into the bore of the magnet automatically”) reading on a positioning said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket, wherein the socket being an automated fixed landmark of the RF coil.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Quick, Lay and Biber with at least one local RF coil comprises a plug, and said MR data acquisition scanner comprises a socket at a predetermined position in said MR data acquisition scanner that receives said plug therein, and wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket, since one of ordinary skill in the art would recognize that RF local coils were known in the art to have a plug and go for connecting the local RF coil  to the MRI interface for signal transfer as taught by Calderon and since using a marker position for an automatic determination by a positioning unit of the RF local coil of the distance between the position of a fixed marker from the RF local coil to a reference point of the MRI imaging system was also known in the art as taught by Darrow wherein the choice of the landmark with the fixed connector plug and go with its counterpart socket as fixed landmarks attached to the RF local coil is an arbitrary design consideration as an obvious choice for the positioning marker for the RF coil. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Calderon, Darrow and Quick teach the use of local RF coil for MRI imaging of the patient body. The motivation would have been to ideally provide automated standard markers attached to the RF local coils to a positioning unit in to determine the position of the RF coil relative to the isocenter of the MRI system and therefore facilitate the positioning of the RF local coil during the translation of the patient within the MRI bore to the desired position within the MRI scanner as suggested by Biber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793